,    .




Honorable J. W. Edgar            Opinion No. C-628
Commissioner of Education
Texas Education Agency           Re:   Whether Article 8309e-1,
Austin, Texas                          V.C.S. has permissive
                                       application to a county-
                                       line independent school
                                       district under the juris-
                                       diction of a county having
                                       population of 1,200,OOO
                                       or more (the major portion
                                       of its territory being
                                       located therein) and
Dear Dr. Edgar:                        alternative question.

          You have requested an opinion of this office on the
following questions:

          "(1) Does Article 8309e-1 have permissive
     application to a county-line independent school
     district'under the jurisdiction of a county
     having population of 1,200,OOO or more (the major
     portion of its territory being located therein)?

          "(2) If (1) is answered affirmatively:
     Must the workmen's compensation law, if adopted,
     be made available to all of the employees of the
     independent school district; can it be for selected
     employment groups?"

          Article 8309e-1, Vernon's Civil Statutes, provides in
part as follows:

           "Set?.1. In all counties having a population
     of...     (1,200,OOO) or more, all independent
     school districts located therein are hereby
     permitted and authorized to provide insurance
     for all employees of such independent school
     districts, such power and authority to be

                        -3045-
                                                     .    \




Bon. J. W. Edgar, page 2 (C-628)



    exercised in accordance with the provisions of
    Article 2809c . . . as it now exists or as it
    may be hereafter amended . . .

         "Sec. 2.   The Board of Trustees of any such
    independent school district may, by an order or
    resolution duly adopted and entered in its
    minutes, adopt the provisions of Article 2809e
    . . ., and may by the terms of such order or
    resolution makesall the provisions of said
    Article . . . applicable to such school
    distr,ictsand its employees . . .'I (Emphasis
    added).

          In your letter, you state the pertinent facts to be
as follws:~

         "Goose Creek Consolidated Independent School
    District is a county-line district under the
    jurisdiction of Harris County, a county having
    more than 1,200,OOO population. The larger part
    of its territory is in Harris County, the remainder
    extends into Chambers County. Its Board of Trustees
    is currently studying the possibility of adopting
    the provisions of Article 8309e-1. Because of the
    wording in Section 1 thereof, the Board is concerned
    whether the law',sapplication is limited to in-
    dependent school districts that are wholly 'located
    therein' such a bracketed county or likewise is
    applicable to a county-line independent school
    district, when the major portion of its territory
    is ,locatedwithin such county."

         Article 8309e-1, Vernon's Civil Statutes, in part reads:

           "Sec. 1. In all counties having a population
     of...     (1,200,OOO) or more, all independent
     school districts located therein are hereby
     permitted and authorized . . ." (Emphasis added).

          We are of the opinion from the reading of the above
provision, that the language used is plain and unambiguous in
its meaning and in such case the law will be applied and enforced


                        -3046:
 .    -




Hon. J. W. Edgar, page 3 (c-628)



as it reads, regardless of policy, fairness or justice of its
effects. Gilmore v. Waoles, 108 Tex. 167, 188 S.W. 1037 (1916):
Vauqhan v.,Southwestern Surety Insurance Co., 109 Tex. 298, 20G
S.W. 920 (1916): Simmons v. Arnim, 110 Tex. 309, 220 S.W. 66
(1920); Gatelv v. Humphrey, 151 Tex. 588, 254 S.W.2d 98 (1952).

          "Located" as defined in Black's Law Dictionary, 4th
Edition, refers to "situs, placed in a particular spot or fixed
position", while "therein"~is defined in Black's as meaning "in
that place". See also 25 Words and Phrases 257, "located" and
41A Words and Phrases, page 18, "therein".

          Taken together, the phrase "located therein" means
placed or fixed in a particular position or spot and'under
grammatical construction refers back to and modifies "counties"
(county of 1,200,000), thus giving the clear meaning that in order
for Article 8309e-1 to be permissively operative, the subject
school district must be wholly located or situated in the terri-
torial limits or boundaries of a county of 1,200,OOO or more
population.

          Had the Legislature in enacting Article 8309e-1 in-
tended to impart a different meaning from the one which we reach
herein and intended to make provisions for county-line districts,
it could easily have done so by using language similar to that
used in Article 2815g-lc, Vernon's Civil Statutes, or other lan-
guage conveying such meaning. Article 2815g-lc was enacted at
the same session of the 59th Legislature at which Article 8309e-1
was passed. The portion of Article 2815g-lc pertinent hereto
reads as follows:
          11
           . . . any school district, . . . having &&
     or the major portion of its territory situated
     within a county having a population of more than
     . . . (l,ZOO,OOO) . . ." (Emphasis added).

          The Legislature clearly demonstrated in enacting
Article 2815g-lc that it could use language which would make a
statute applicable to a county-line district when it desires or
intends to do so.

          Similarly convincing is the interpretation placed on
Article 2775a, Vernon's Civil Statutes (Attorney General's

                        -3047-
Hon. J. W. Edgar, page 4 (C-628)



Opinion WW:1434 (l.96211,wherein the Legislature was dealing
with county-line districts. A copy of this opinion is enclosed
herewith. The Legislature is presumed to have acted carefully,
deliberately, intelligently, openly and purposefully in the
choice of the language used, especially after similar language
has been earlier interpreted. See 53 Tex.Jur.Zd 270.

          We answer your first question in the negative and ex-
press no opinion on your second question, as such question was
predicated on,an~affirmative answer to your first question.

          We therefore hold that Article 8309e-1, Vernon's Civil
Statutes, does not have permissive application to a county-line
independent school district under the jurisdiction of a county
hav1ng.a population of 1,200,OOO or more unless such district is
wholly located or situated in such county.

                          SUMMARY

          Article 8309e-1, Vernon's Civil Statutes,
     does not have permissive application to a
     county-line independent school district under
     the jurisdiction of a county having a population
     of 1,200,OOO or more unless .such district is
     wholly located or situated in such county,

                                           Yours very truly,

                                           WAGGONER CARR
                                           Attorney General



                                           By:

                                                 Assistant

JPC:sj:ra




                     ,.


                           -3048--.   ‘,
Hon. J. W. Edgar, page 5 (C-628)



APPROVED:
OPINION COMMITTEE

W. V. Geppert, Chairman
John Reeves
John Banks
James Strock
Arthur Sandlin

APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                          -3049-